 J.A. CONLEY COMPANY123J.A.ConleyCompanyandRetailClerksInternationalAssociation,RetailClerksUnionLocalNo.31,AFL-CIO.Cases 8-CA-5155,8-CA-5191, and 8-CA-5286February 12, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND JENKINSOn June 13, 1969, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceeding,finding thatRespondent had engaged in and wasengaging in certain unfair labor practices alleged inthe complaint and recommending that it cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision.The Trial Examiner further found thatRespondent had not engaged in certain other unfairlabor practices alleged in the complaint. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a brief in support thereof, and theCharging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs,, andthe entire record in this proceeding, and herebyadoptsonlythosefindings,'conclusions,andrecommendations of the Trial Examiner which areconsistent with the following:I1.The Trial Examiner's finding that Respondentviolated Section 8(a)(1) by its part in the campaignto revoke the employees' designations of the Unionas their bargaining representative is based only onhis finding that Respondent used Martin "to urgeand assist the employees to recover their union cardsand to sign a petition repudiating the union as theirrepresentative." The record reveals not only that (asfound,bytheTrialExaminer)RespondentauthorizedMartin as its agent in this effort, but alsothatMartinthereaftercommunicated to theemployeesherconversationswithmanagementrepresentatives and the interest of the latter in therevocation campaign. Thus, Martin testified withoutcontradiction that in her speech of August 27 urgingemployees to recover their union authorizationcards,sheinformedthemofher-- telephoneconversationwithJason,vicepresidentofRespondent. She told them that the Company did' In the absence of exceptions,we adopt,pro forma,the Trial Examiner'sfindings that certain conduct alleged in the complaint and discussed by theTrial Examiner did not violate Sec 8(axl) of the Actnot want a union, that Jason was disappointed thatsome of them had signed union cards, and that itwas important to get them back. Martin furthertestified that, in urging Debbie Dillon to recover herunioncard,"ItoldheraboutMr. Jason'sconversation on the phone, and I told her she mustget the union card back." This latter conversationthe Trial Examiner found to be an infringement ofDillon's rights and a violation of Section 8(a)(1). ByurgingMartin to undertake a campaign against theUnion,Respondentmust be considered to haveauthorized, and to be responsible for, her behavior.SinceMartin,inassistingandencouragingemployees to repudiate their union designations,identified herself to other employees as a spokesmanfor Respondent, as in fact she was, and, in that role',conveyed to those employees Respondent's keendispleasure about their union affiliation, we find thatRespondent has, through the conduct of its agent,engaged in conduct violative of Section 8(a)(1). SeeN L R B. v. Birmingham Publishing Company, 262F.2d 2 (C.A. 5).2.The Trial Examiner found that Respondent'sdischarge of employees Judie Martin and ShirleyMcClellan on December 9, 1968, was violative ofSection 8(a)(3) of the Act. He also found that, basedon the record as a whole, Respondent violatedSection 8(a)(5) and (1) of the Act by refusing torecognize the Retail Clerks Union Local No. 31 onOctober 18, 1968. For the reasons stated below, wedo not agree.Respondent operates several department stores inOhio, one of which, in Mansfield, Ohio, opened onAugust 28, 1968. Even prior to the time the storeactuallyopened, theUnionwas attempting toorganize the employees. Judie Martin, an allegeddiscriminatee, became an active and vocal opponentof the Union. The Trial Examiner found that, onAugust27,shevolunteeredherservicestoRespondentina campaigntodefeat the Union.Thereafter, with the knowledge and support of theRespondent,Martin made several speeches to theemployees, urging them to recover any cards signedby them.Subsequently,Martin had a change of heart andbegan openly soliciting cards for the Union. AboutOctober 15, she was approached in the store byAssistantStoreManager Charles Church, whoasked her how many cards she had obtained. Shetold him 35. Two similar incidents occurred betweenemployee Shirley McClellan and Church around thesame time. McClellan told Church that the unioncampaign was going along "fine."One day in late October, both Martin andMcClellan parked their cars in the driveway areadirectly in front of the store, where parking wasexpressly forbidden, and refused to move them whenrequested to do so by store manager Lehman. Atfirst,they refused to give any reason for theiraction, but Martin eventually told Lehman that theyfeared slashed tires and paint thrown on their cars.181NLRB No. 20 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndependent testimony was introduced to the effectthat such threats had been made by employeesbecauseofMartin'sandMcClellan'sprounionactivity.The record reveals that at the time theywere parked directly in front of the store, each oftheir cars had stickers pasted in the windows whichurged union sympathizers not to shop at Conley's.As a result of their refusals to move their cars,Martin and McClellan were each suspended for aweek by Respondent; the complaint does not allegethatthesuspensionswerediscriminatorilymotivated. Thereafter, they returned to work andwere employed without incident until December 9,1968, when both were discharged in circumstancesdescribed below.On Friday, November 29, McClellan was absentfromwork all day and presented a doctor'sstatement upon her return. One week later, onFriday, December 6, McClellan was an hour late towork. She had a doctor's excuse for this absencealso.On the preceding day, Thursday, December 5,McClellanapproachedLehman to ask hispermission to take the following Saturday off.Lehman, by that time, was apparently a districtmanager and no longer directly in charge of thestore.Martin and Dillon were present during theconversation. According to McClellan, Lehman gaveher permission. She then asked if it would be allright with him if she was not able to return for workonMonday.According toMcClellan,Lehmananswered yes.Lehman, on the other hand, testified that whenMcClellan approached him about taking Saturdayoff, he told her he could see no complications in it,but that she should ask Davis, the store manager,who was responsible for the work schedule. Asdiscussedmore fully below, McClellan never didcontact Davis. Lehman also testified that he did notrecallMcClellan asking him about not working onMonday.MartinpartiallycorroboratedMcClellan'stestimony; according to her, Lehman told McClellanitwas fine if she took Saturday off.WhenMcClellan said she might be an hour late onMonday, Lehman said that that would be all right.Martin's testimony thus differs somewhat fromMcClellan's version of the discussion about herpossibleMonday absence.Dillon'sversionof the conversation was thatLehman "seemed to indicate that it was O.K...."ifMcClellan took Saturday off. However, she didnot hear the end of the conversation.McClellan'stestimony,therefore,wasthatLehman gave her unconditional permission to takebothSaturday andMonday off. This evidenceconflictswithLehman's testimony that he toldMcClellan to put the request to Store ManagerDavis.The Trial Examiner does not definitivelyresolve this credibility problem.He states that"[w]hether or not [McClellan] was supposed to tellDavis after having spoken to both Lehman andChurch is not clear . . . . Since neither Church norDaviswerecalledthesituationreststhere."Thereafter, however, the Trial Examiner concludesthatMcClellan had received "tentative" approvalfrom Lehman for her absence on Saturday, andstates, "I do not find her absence unauthorized." Byuse of the word "tentative," we take it that the TrialExaminermeans "incomplete" or "conditional"approval. On the basis of the record, this could onlymean clearing the matter with Davis. There is thusan inconsistency between these statements of theTrialExaminer. On the basis of the evidence setforth above, we conclude that the only reasonableinference is that Lehman was telling the truthinsofar as he testified that McClellan was to clearher proposed day off with Davis. It would appearfromMcClellan'sown testimony that she feltobligated to secure the approval of Davis on Friday,asLehman testified that he had instructed her,because she instead, on that day, broached thematter to Church, the assistant store manager.Thus, McClellan says she told Church that Lehmanhadgivenherpermissiontotake time off.According to McClellan, Church answered that aslong as Lehman had given her permission, he sawno reason why McClellan had to talk to Davis.' Asfound by the Trial Examiner, McClellan never didsee Davis on Friday, even though he came into thestore later in the day while she admittedly was stillthere.Insum,McClellanhadreceivedthe"tentative" approval of Lehman, but failed to followitup by notifying Davis, as she had been instructedto do.We find that the evidence supports theconclusion thatMcClellan's Saturday absence wasunauthorized.3At 4 p.m. on December 9, McClellan called thestore and was told by Davis that she was dischargedfor being absent on Saturday and for being tardy.InMartin'scase,thenextincidentofinsubordination after the October parking incidentoccurred on Friday, December 6. Martin, who wasstocking a shipment of merchandise on the shelves,asked Davis for someone to assist her. When Davisdeclined this request,Martin left the area, tellingDavis that the shipment would just "sit on thefloor"untilhesenthersome help. Shortlythereafter,Davis sent another employee to do thestocking.Martin testified that she was not feeling'Church's answer to McClellan that, as long as Lehman had given herpermission,she need not clear it further with Davis, assumes that Lehmanhad given unconditional permission to McClellan. From this answer ofChurch's,itappears thatMcClellanmisrepresented to Church whatLehman had said,and therefore,assuming thatMcClellan gave anaccurate version o. Church's statement,Church's approval of McClellan'scourse of conduct should not be considered binding on Respondent'She was also absent all day the following Monday, even though sheadmittedly was only a half mile from Respondent's store at 2 p.m Relyingon Lehman's sworn statement"We had pretty much made our minds upbeforeMonday to fire her McClellan's absence on Monday only addedfuel to the flame,"the Trial Examiner finds that McClellan's unauthorizedabsence Monday was immaterial to the issues raised by her discharge Thisseems to be a proper appraisal of the evidence J.A. CONLEY COMPANY125well that day and that she had told Davis so inmaking her request for help. On Monday, December9,Martin was discharged on the asserted ground ofinsubordination, despite her apology and request forreconsideration of the decision.Although he noted that the evidence was "rathermeager," the Trial Examiner found that thedischarge of Martin and McClellan violated Section8(a)(3) of the Act. In Martin's case, his decision wasbased on Martin's prominence in Union activity,Respondent's "well established" hostility to theUnion, and the "essentially trivial" nature of theinsubordination which had allegedly prompted thedischarge.The record does not appear to bear out the TrialExaminer's assertion that Respondent had a provenhostilitytotheUnion.For the most part,Respondent seems to have adopted a "hands off"attitude toward the Union. In April, as noted by theTrialExaminer,Respondent sent all its storemanagers a memorandum cautioning them againstcoercive activity. In September, Respondent wrote aletter to all employees advising them of their rightto organize; thereafter, 10 to 12 employees wore oneormore union buttons in the store. In October,Martin and McClellan freely, and without apparentfear,answered Church's questions about how theUnion was doing. During the organizing period, aunion agent was allowed to move around the storewithout hindrance. The only demonstration of truehostility is the October 17 statement, attributed toLehman by McClellan, that if the Union got in, hewould rule the store with an "iron hand." McClellantestifiedthat she overheard Lehman make thisstatement to Martin.4Furthermore, as to the "essentially trivial" natureofMartin's insubordination, we believe that herrefusal to work in December must be consideredagainst the background of her refusal to move hercar in October. As for McClellan, we have foundthat she was absent without authorization on aSaturday, probably the busiest day in a discountstore,andhadalsocommittedanactofinsubordination in October. As the Trial Examinernoted, Respondent could have seized on the Octobercar parking incidents of insubordination by thesetwo employees if it had been seeking a pretext fordischarging them. Instead, it merely suspended bothemployeesforIweek.Thereafter,thetwoemployees were again guilty of breaches of workdiscipline.Taking these facts together with all fairinferences to be drawn from the record, we cannotsay that the General Counsel has satisfied hisburdenof proving by a preponderance of theevidencethatthedischargeswereunlawfullymotivated.Martin and McClellan were employeesofshorttenurewho had each engaged inunacceptable conduct on two occasions in theirlimited periods of employment. It seems clear thatRespondent was aware of their efforts on behalf ofthe Union. It also is apparent that Respondent wasopposed to unionization of its employees.Wecannot,however, ignore the fact that, overall,Respondent's opposition to the Union was notexpressed in such a fashion as to indicate thatRespondent would engage in unlawful discriminationin order to thwart the Union, nor can we overlookthe substantial nature of the derelictions of theemployees.We shall accordingly dismiss thecomplaint insofar as it alleges that McClellan andMartinwere discharged in violation of Section8(a)(3) of the Act.3.TheTrialExamineralsofoundthatRespondent violated Section 8(a)(5) by refusing tobargain with the Union on October 18, 1968, and herecommended the issuance of a bargaining order. Initsdecision inN L.R.B. v. Gissel PackingCo.,' theSupreme Court addressed itself to the question ofthe appropriateness of a bargaining order, where, ashere, an employer has refused to bargain with aunion holding cards from a majority of employeesand has engaged in unfair labor practices which,though not "outrageous" and "pervasive," stillmight have the tendency to undermine majoritystrength and impede the election process. The Courtstated:In fashioning a remedy in the exercise of itsdiscretion, then, the Board can properly take intoconsideration the extensiveness of an employer'sunfair practices in terms of their past effect onelection conditions and the likelihood of theirrecurrence in the future. If the Board finds thatthepossibilityof erasing the effects of pastpractices and of ensuring a fair election (or a fairrerun) by the use of traditional remedies, thoughpresent, is slight and that employee sentimentonce expressed through cards would, on balance,be better protected by a bargaining order, thensuch an order should issue.'With this standard in mind, we conclude that thefew instances of misconduct by Respondent inviolationof Section 8(a)(1) were not sufficientlyflagrant to prevent the holding of a fair election,and, consequently, that a bargaining order is notrequired in order to remedy their effects.' We shall,accordingly,dismiss the complaint insofar as italleges that Respondent violated Section 8(a)(5) and(1) of the Act by refusing to bargain upon requestwith the Union.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adoptsas itsOrder the'WhileMartin herself did not corroborate the "iron hand"remark, theTrial Examiner credited McClellan's testimony.395 U.S. 525'Idat 614'SeeSchrementt Bros. Inc.179 NLRB No. 147 126DECISIONSOF NATIONALLABOR RELATIONS BOARDRecommended Order of the Trial Examiner, ashereinmodified, and orders that Respondent, J. A.ConleyCompany,Mansfield,Ohio, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as so modified:1.Delete the following paragraphs from the TrialExaminer's Recommended Order: 1(d); 1(e); 2(a);2(b); 2(c).2.Renumber paragraphs 2(d) and 2(e) to read,respectively, 2(a) and 2(b).3.Modify the Appendix entitled "Notice To AllEmployees" by deleting the fourth, fifth, and sixthindented paragraphs, and by substituting the word"late" for the word "later" in the third indentedparagraph.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner Upon charges filed inCase 8-CA-5155 on September 19, and October 24, 1968,inCase 8-CA-5191 on October 24, 1968, and in Case8-CA-5286 on January 3, 1969, by Retail ClerksInternational Association, Retail Clerks Union, Local 31,AFL-CIO, the General Counsel issued complaints datedOctober 29, 1968, December 27, 1968, and February 11,1969The cases were consolidated by order of February14, 1969, but the complaints were not.The complaint and amended complaint in Case8-CA-5155 alleges violations of Section 8(a)(1) of the ActThe complaint in Case 8-CA-5191 alleges violations ofSection 8(a)(5) and (1) of the Act.The complaint in Case 8-CA-5286 alleges violations ofSection 8(a)(1) and (3) of the Act.The answers of the Respondent denied thecommissionof any unfair labor practices.This proceeding, with all parties represented, was heardby me at Mansfield, Ohio, on April 15 and 16, 1968. Atthe conclusion of the hearing the parties were given leaveto submit briefs and briefs were received on May 21,1969.'Upon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation operating retaildepartment stores throughout the Stateof Ohio. The storeinvolved in this proceeding is located in Mansfield, Ohio.In the course of its operations of its stores,Respondentreceivesrevenuesinexcessof$500,000annually.Respondent receives at its stores materials from pointsoutside the StateofOhio valuedinexcessof $50,000annually.Respondent is engaged in commerce within the meaningof the Act.'The transcript of the proceedings was not received by the TrialExaminer in Washington until May 9 which accounts in part for the delayin receipt of briefs and issuance of DecisionIILABORORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof the ActIII.THE UNFAIR LABOR PRACTICESA Violations of Section 8(a)(1)The complaints allege in substance that Respondentviolated Section 8(a)(1) of the Act by:(a) Inducing its employees to withdraw from the Union(b) Interrogating employees with respect to their unionactivity.(c)Threatening its employees that the store would berun with an "iron hand" and that employees would bedischarged if they were late for work more than threetimes if the Union was successful in organizing the store(d) Promulgated and maintained in effect an unlawfulno-solicitation rule(e) Engaged in surveillance of employees' union activityor in acts designed to give the impression of suchsurveillanceThese will be discussed seriatim(a) JudieMartin testified that she was employed byRespondent from July 28, 1968, until December 9, 1968 3On or about August 27 she became aware that unionorganizerswere obtaining signatures of employees tounion cards on the parking lot. On that same morning shehad a conversation with John Lehman, district managerforRespondent, in the drug department. Lehman askedher if she knew of any union activity and when she toldhim she did he stated the Respondent would not like itand asked her is she had any ideas "on what we shoulddo." He then told her they would get together in an hourand discuss it Later Lehman took her to his office andsaid she was wanted on the telephone. On the telephonewas John M Jason, vice president of Respondent. Jasontold her he had heard of union activity in the store, askedher if she knew how Respondent felt about it and told herthey were counting on her help. She offered her helpLater that day she had a conversation with Lehman inthe stockroom in which he asked her if she had thought ofanything and she told him a couple of employee meetingsmight help and asked if she could call one the nextmorning.He said that would be fine and gave herpermission to circulate about the store "against theUnion." Lehman also told her that if a majority of theemployees had signed cards the Union would organize thestore and asked her to have the employees get their unioncards back.Martin held two meetings with the employees, the firstabout closing time on August 28 and the second shortlyafter the store opened on August 29. The meetings wereheld in a coffee area open to the public. At her firstmeeting Martin told the employees "how bad the Unionwas" and asked them to get their cards back.' At themeeting the next morning she repeated this speech.Martin testified that on the evening of August 28 shetold an employee named Debbie Dillon to get her cardback, that Dillon went to the parking lot and came back'The Mansfield store opened on August 28, 1968'Martin testified that Lehman was standing by the cash registers about30 feet away during this speech In view of Lehman's testimony that hechecked the registers for closing I attached no significance to hertestimony on this pointManagement is not compelled to abdicate itsfunctions because of pro orantiunionactivity in Its stores J.A. CONLEY COMPANYand reported that the union representative had refused toreturn her card. On that same night three "boys" left thestore to get their cards back and were refused.4On the next day Martin had a conversation withLehman in which she told him the Union was refusing toreturnthecardsand suggested that a petition becirculated among the employees repudiating the UnionAfter calling Respondent's attorney, Lehman, told her togo ahead.Martin then composed a petition, receivedpermission to have it typed and typed it herself in theoffice in the presence of Lehman The petition (G C Exh.2) was signed by 44 employees and reads:We, the undersigned employees of the J. A. ConleyStore, 985, Ashland Road, Mansfield, Ohio, wish toinform you that we are not interested in a union in ourstore.We are quite satisfied with the managementsattitude toward its employees, our salary, our fringebenefits, our raises, and our seniority rights. There is nodiscrimination in this store regardless of age, color, orsexorworking experience.Everyone is treated asindividuals.We do not need a union as shocking as itmay seem to you.As for the many of us who signed cards we wish tohave them returned in fact, we've asked for them andbeen refused, this letter will stand as a retraction for allwho signed the cards. Not one of the employees signedbelow are interested or will be interested in a union. Wealsowish to inform you that we do not want to bebothered at work or in the parking lot or at home byyour union men or the persistent calls we have beenreceiving at our homes.The management has no knowledge of this letter.This is our own idea and we are in firm and completeagreement of the above statements. Again we areallvery happy with Conleys and we do not need a union ormore important want a Union store.Martin had made four copies of the petition and afterthey had been signed, she reported to Lehman and, in thepresence of Janet Pitzer, received permission to mail onecopy to Jason and one to the Union The next day Martinmet Jason at the store and was congratulated by him.Pitzer testified that she had a telephone conversationwithMartin the night before the petition was circulatedand that the conversation lasted for about 3 hours. In thisconversation they discussed what the petition shouldcontain.Martin mentioned in that conversation that shehad talked to Jason and that "we decided what we coulddo."The next day Pitzer signed the petition by thetimeclock and also observed other employees signing it.J.A. Conley, president of J. A. Conley Stores, testifiedthat on or about April 10, he prepared and circulated tothedistrictstoresamemorandum (Resp. Exh. 1)regardingRespondent's position with respect to unionorganization of its stores. This memorandum read-Ifatany retail store outlets any person representinghimself to be an agent of a labor union or organizationapproaches either a store manager, assistant manager orother employee, the following procedures should befollowed:The union business agent should be taken into theprivateoffice, togetherwith the assistant manager,districtmanager,storemanager,supervisorordepartment head The business agent should be escortedinto the office, treated courteously and asked what hisbusiness is. In the event he says he would like to discuss'LawrenceWilnitz, field representative for the Union,testified that thecards were not returned after request127thematter or organizing the store employees, yourresponse should be "You are free to organize them solong as it is not on company time." Ask him for hisbusiness card, get his name, address and telephonenumberIn the event the business agent states that he has 30percent or better of the store employees who havesigned cards authorizing the union to represent them,you should state that you have no authority to discussthe matter further but that you will immediately call thecompany's attorney and put him in touch with thecompany's attorney.You should make no furtherstatements to the agent nor to the employees. Anystatements should come through the attorney In theevent the agent states that he has better than 50 percentof the employees signed up with union authorizationcards, you should go through the same procedure as setforth above. Should the agent insist upon immediateunion recognition, you must insist that he contact thecompany's attorney or that you will immediately puthim in touch. In the event that the business agent saysthat he has better than 50 percent of the company'semployees signed up and that he will call the employeesoff the job unless the company immediately recognizesthe union advise him again that you have no authorityfor such type of recognition of the union Should theagent persist and insist that he will call the employeesoff the job and should he call the employees off the job,and should some, most or all of them leave, the storemanager and supervisory help should attempt to keepthe store open in order that the people shopping in thestorecouldcheck theirmerchandise through theregisters.An announcement over the public addresssystem simply to the effect that all checkouts should bemade through number 1, 2 or 3 register, whichever thecase may be, and that the store is temporarily short ofhelp. In the event it is impossible to staff the store onthis basis, it would be necessary naturally to lock thedoors.By all means make no statements concerning the unionor any employees union activity after you have oncereceived notice of a demand for recognition by theunion.Do not promise employees anything differentfrom what they have previously had in order to preventthe union from coming in. Do not engage in argumentsordiscussionswithanyemployeesorunionrepresentatives.Make no statements nor in any wayindicate to any employees the use of threats or duress inorder to prevent the employees from joining a union.Allsupervisoryandmanagement personnel shouldunderstand that employees do have the right to select anappropriate bargaining agent by way of a labor union ifthey so desire. They can require an election by theemployees in order to determine whether or not thatunion. will represent the employees, whether anotherunion or whether no union will represent the employees.Employees have the right to a free and secret election todecidewhetherornot they will have a unionrepresentative.A majority vote is required before suchrecognition can take effect. In the event an election isheld and less than a majority vote is received by theunion, there can be no more union activity or requestfor recognition for at least one year.Although the Mansfield store was not in operation at thattime Conley testified that Lehman received a copy of thismemorandum. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDJason testified that he received RespExh. 1 anddiscussed it with all district managers and that he alsodiscussed it with Lehman, prior to the opening of theMansfield, store, and with Burns, Church and Gardner,identified as supervisors at theMansfield store. About Iweek before the store opened, Jason became aware ofunion activity at the store when he received a copy of G.C. Exh. 2, the repudiation petition. (About one-half hourbefore this he received a telephone call from Lehmanadvising him that Lehman had received a copy of thepetition).About 5 p.m. Mason called Mrs. Martin. (Hehad received calls from Lehman stating the employeeswere "bugging" about their union cards and Zink, hisattorney, told him what to do.) Mason then called Martinand read the following statement to her:We understand there has been some union activitygoing on in our store and the Union is attempting toorganizeouremployeesYou have had previousexperience with this Union and we would appreciateyourpassingyour experience on to your fellowemployees.We don't think they can get a majority. Our doors arealways open.During this conversation Martin asked Mason if she couldhave Janet [Pitzer] and Shirley [McClellan] work withher. Jason's answer does not appear in the record.Lehman testified that he had been general manager oftheMansfield store from its inception until January 1,1969. In August, Martin came to him on several occasionsand told him the Union was organizing the employeesAfter telling her he could not discuss the situation withher and after receiving questions from other employeesLehman called Conley's office and asked for advice. HeparticularlymentionedMartin and her questions. LaterJason called the store and asked to speak to Martin. Helater received fromMartin a copy of G. C. Exh. 2.Lehman testified that he did not help her prepare it, didnot know where or by whom it was typed and did notknow it was being circulated.Relevant to this issue is the fact that Martin received apay increase for the last week in September and the firstweek of October of 20 cents per hour. This made her thehighest paid coordinator in the store.(b)Martin testified that in October she had a change ofheartand became active on behalf of the Union,distributing union authorization cards to employees. On orfront of Charles Church, assistant store manager. Churchcame to her in the break area and asked her how manycards she had obtained and she told him 35.On August 27 Lehman told Martin that he had heardthere was union activity going on in the store and she toldhim he was right. Later she had a conversation withJason,supra,inwhich he told her there was union activitygoing on in the store and she agreed. He also told her sheknew how, `,`we" felt about itOn or about , October 15, McClellan testified thatChurch asked her how the union was doing and if she hadsigned up any more employees and she told him "yes."Again on October 17, Church asked her how the Unionwas going and she told him fineMartin's request to Debbie Dillon,supra,that she gether card back following her interrogation of Dillon, is alsoalleged as unlawful.(c)Martin testified that on October 17 she had aconversation with Lehman in which he asked her why shehad changed her mind (this was after Martin had startedsolicitingon behalf of the Union) and told her that if shewas late two times she would be fired. When,she askedhim if he meant her he told her he meant a cashier(unidentified).McClellan testified that she overheard the-conversationand that Lehman told Martin that if the union got in hewould rule the store with an iron hand and that anyonewho was late three times would be fired.Lehman could not recall any mention of "iron hands"in any conversation with Martin and denied that he everthreatened her that any employee whocamein late threetimes would be discharged. On further examination hedenied making either statement.(d)On November 1 Respondent posted a sign at theonly entrance to the store which read "No solicitationallowed." The General Counsel's own witnesses testifiedthat this sign was directed to outside solicitors and hadnever been enforced against employees.'(e)The testimony to support this allegation is that ofWilnitz, who stated that on his visits to the store he wouldgo to the coffee area and walk around the store and greetpeopleDuring these visits a manager trainee namedBurnsphotographed him or at least had a camera in hispossession.This is the only evidence of "surveillance"offered by the General Counsel.B Conclusions as to 8(a)(1)(a) This allegation presents a difficult problem because,as I see it, there are inherent inplausibilities in thetestimony of both the General Counsel's and Respondent'switnesses It seems improbable to me that Respondentwould engage an employee of recent employment (as werethe other employees) to promote an antiunion campaignwithinthestore,particularlyinviewofConley'sinstructions. These prescribed a careful course in the eventof union organization. On the other hand, I find it equallydifficult to believe thatMartin would embark on such acoursewithout the approval and encouragement ofmanagement.But the fact that the problem posesdifficulty does not relieve it of the requirement of solution.Ithink that the evidence does establish thatMartinvolunteered her services to Lehman in a campaign todefeat the Union and that Respondent accepted the offer.IcannotacceptLehman's testimony thatMartincontinually came to him in August to tell him of unionorganization and that he told her he could not discuss thesituationAccording to Martin's testimony, and I credither on this, she first became aware of union activity onAugust 27 and had her first conversation with Lehmanconcerning it on that date and that on the same day shereceived a call from Jason.' Later she received permissionfrom Lehman to call some meetings and two were held Ifind no evidence that she made any coercive statements toemployees at either of these meetings.' Following themeetings, she conceived the idea of a petition revoking the'Reference is made to the testimony of Judith Martin that the sign wasdirected to outside solicitors and was not directed to employees Pitzertestified that the employees asked that the sign be put up so that "they"could not bother the employees when the Respondent refused to answerany questions and the employees could not get any answers By "they"Pitzer testified she meant the union representatives`Crediting Jason's statement as to what he told her on the telephone,upra,he encouraged her to dissuade her fellow-employees from unionactivity'Ido, however,rind that her direction to her fellow-employees that theyshould get back the authorization cards they had signed for the Union J.A. CONLEY COMPANY129authorityof the Union. Again I cannot believe thatLehman and Jason did not have foreknowledge of thepetition and I accept Martin's testimony that she told himarevocationpetitionshouldbepreparedand thatLehman, after consulting an attorney, told her to goahead I do not believe Lehman's testimony that he didnot know she typed the petition in the store's office.Similarly, I find it impossible to believe, in view of thetense situation at the time, that Lehman did not knowthat it was circulated and signed within the store duringworking hours.While I do find that Respondent wasentitled to constituteMartin its agent to makeantiunionbut noncoercive speeches to its employees I find that byalso usingMartin to urge and assist the employees torecovertheirunioncardsand to sign a petitionrepudiating the union as their representative, it exceededthe permissible limits of Section (c).8 I find the factsclearlydistinguishable fromSouthernTours, Inc ,167NLRB No. 42, where the Board held Respondent hadneither authorized nor had knowledge of the circulation ofan antiunion petition. Here I find both authorization, atleast to the extent of consent, and knowledge. By thusparticipating in the employees' revocation of the authorityof their bargaining agent Respondent violated Section8(a)(1) of the Act'(b) I do not find Church's interrogation of Martin as tohow manyunioncards she had obtained unlawful. Martintestified that she had obtained signatures openly and inthe presence of Church and replied without hesitation thatshe had 35 cards. It is difficult to imply coercion fromsuch testimony.Idonotfindunlawful interrogation in Jason'stelephone conversation withMartin on August 27. Allthat Jason told her was that he had heard there was unionactivity in the store and that Respondent was opposed toit.At this time Martin indicated her opposition to theUnion and this was, in fact, the reason Jason asked tospeak to her and ask for her assistance.McClellan's testimony as to interrogation by Church issimilarto that of Martin's. McClellan's activity on behalfof the union was not secret and when Church asked herhow the Union was going (on two separate occasions) shetold him fine. Again a strained effort would have to bemade to reach a finding of coercion and the policies of theAct may be effectuated without such strainingThe conversation between Martin and Dillon on August28 leads to a different conclusion. It occurred on theeveningofAugust 28 afterMartin had made herantiunion speeches on company time and property, thusimplyingtotheemployees that she spoke as arepresentative of management. On her own testimony sheasked Dillon if she had signed a union card and whenDillon told her she had, she told Dillon to get it back. Ifind this clear interference with Dillon's rights and aviolation of Section 8(a)(1).Whether the violation lies inthe interrogation or the direction to get her card back, orboth, is not a matter of high import.(c)Icredit the testimony of McClellan that in aconversation between Lehman and Martin he threatenedMartin that if the Union got in he would rule the storeconstituted a violation of Sec. 8(aXi) This is more fully discussed,supra'in making thisfindingIalso find Respondent constituted Martin as itsagent in both the antiunion speeches and in her urging employees to revoketheir union designations and in signing the antiunionpetitionN L R B vAmerican Casting Service.Inc, 365 F 2d 168 (C.A 7)'JuvenileMfg Co,117NLRB 1513,Marcus Bros.123NLRB 33,Holland Mfg Co,129 NLRB 776with an "iron hand" and that if anyone was late threetimes she would be fired. While Martin did not mentionthe use of the phrase "iron hand" and testified thatsomeone would be fired for being late two times, I do notfind these discrepancies sufficient to destroy the credibilityofMcClellan's testimony. I find these threats of moreonerous working conditions and stricter discipline related,as they were, to union activities violated Section 8(a)(1) ofthe Act.(d) This allegation must be dismissed on the testimonyof the General Counsel's own witnesses. The rule wasdirected to outside solicitors, was never enforced againstemployees and, according to Pitzer, was put up at theirrequest to avoid the annoyance of outside solicitors.(e) I would recommend dismissal of the allegation ofsurveillance. The testimony to support it establishes onlythatWilnitzwas followed about the store on severaloccasions by Donald Burns, a management trainee, whohad a camera in his possession. I do not understand howthis constitutes unlawful surveillance of the union activitiesof its employees. It is recommended that this allegation bedismissed.It is alleged that" Judie Martin and Shirley McClellanwere discharged because of their union activity and inviolation of Section 8(a)(3) of the Act. Both Martin andMcClellan were, during the month of October, active insoliciting other employees to join the Union. (The reasonsforMartin's change of heart respecting the Union are notdivulged by the record except to the extent that shethought that if the employees wanted a union it should betheir decision.)Neither Martin nor McClellan appear to have had anytrouble withmanagementuntilOctober In that monthboth she and McClellan refused to move their cars fromthe driveway in front of the store after being directed, toby Lehman The testimony with respect to this incident isconfusing but I think it can safely be found that bothMartin and McClellan parked in front of the store andrefused to move their cars when so directed Both claimedthat the reason they parked there was that they had heardrumors that their tires might be slashed In any event,each was suspended for I week, a suspension not allegedto be discriminatory.On December 6, Martin was stocking a shipment in herdepartment and asked Store Manager Davis for help.When Davis refused she told him the shipment would just"sit on the floor" and left the area. About 10 minuteslaterDillon was sent to help her. and the shipment wasstacked.On Monday, December 9, Martin was called to theofficePresent were Lehman, Davis, and Church She washandedaletter1Iandtoldshewasfiredforinsubordination.Neither Davis nor Church were called by Respondent.Lehman testified that she was called to the office onDecember 9, at whichtime Davishanded her the letterand told her she was fired for insubordination on theprevious Friday. He also testified that Martin apologizedfor the incident and asked for reconsideration which wasrefused.McClellan's discharge also occurred on December 9McClellan testified that on Thursday, December 5, sheasked Lehman if she could have Saturday off to go to"G C Exh 17 130DECISIONSOF NATIONALLABOR RELATIONS BOARDTennessee and that if she could not make it back byMonday would that be all right with him. According toMcClellan, Lehman gave her permission for both days.On Friday she talked to Church before Davis came in andChurch gave her permission to take off since it had beenclearedwithLehman. Her plane from Tennessee wasdelayed on Monday but McClellan called the store andtalked with Martin and asked her to tell management shewould not be in. This was about 2 p.m." About 4 p.m. shecalled the store and talked to Davis who told her she wasfired for being absent on Saturday and for being tardy(McClellan testified that she had been an hour latereporting for work on Friday, December 6, but hadbrought a doctor's excuse.) As in the case of Martin, thecause for discharge rested on narrow grounds.Lehman testified thatMcClellan spoke to him onThursday, that he saw no objection to her absence onSaturday but did tell her to take it up with Davis whoarranged the working schedules. On Saturday, Daviswanted to know why McClellan was not at work andLehman then discovered that she had not seen Davis onFriday (Davis had not worked Thursday but had workedFriday although at what hours is not disclosed.) Lehmancould not recall that McClellan had told him she might belate on Monday.D. Conclusions as to Violationsof 8(a)(3)McClellan and Martin present the difficulties inherentinnearly all alleged violations of Section 8(a)(3) cases,ie , were the reasons given for discharge fictitious and forthe purposes of concealing a discriminatory motive, orwere they realWhether or not the Trial Examiner mightconsider them valid is not decisive for if unlawful motivewas in part the reason the discharges are unlawful.On the rather meager evidence on which to restdecision I conclude thatMartin and McClellan weredischarged for theirunionactivity in violation of Section8(a)(3) of the Act. Martin was the most prominent inunion activityamongthe employees in October as she hadbeen the most prominentin antiunionactivity in August.She had told Assistant Manager Church that she hadobtained 35 cards. The hostility of Respondent to theUnion at this store has been well established. Moreover,the incidentwhich promptedMartin's discharge wasessentially trivial.Her request for help appears to havebeen justified for she was given help some 10 minuteslater.Her refusal to continue packing the shipment wasperhaps unjustified but certainly understandable and it didnot, as I read the testimony, result in any substantialdisruption of Respondent'sbusiness.Her apology and herrequest for reconsideration on the day she was notified ofdischargereceivednoresponsefrommanagement.Respondent'sdecisionhad already been made Theprecipitate discharge of an employee known to have beena leader in union activity under such circumstances givesreasonable support to an inference of discrimination.The case of McClellan is equally if not more difficult.There seems to have been an absence of communicationas to her request for leave on Saturday. Whether or notshe was supposed to tell Davis after having spoken to bothLehman and Church is not clear Lehman testified that hetold her to speak to Davis on Friday, she admittedly didnot but spoke to hisassistant,Church. Since neitherChurch nor Davis were called the situation rests there. In"McClellangavenoadequatereasonfornottalkingtoanyrepresentative of management except that she was in a hurryany event she did not call in until 4 p.m. on Monday whenshe was notified that she was terminated for being absenton Saturday and for being tardy (Unless Davis wasreferring to her absence on Monday there is no evidenceto support the charge of tardiness )' 2 Lehman, however,testified, "We had pretty much made up our minds beforeMonday to fire her "It thus appears that she was discharged for her absenceon Saturday, an absence which had received the approval,however, tentative on Lehman's part, from Lehman andChurch. I think it is a matter of common knowledge thatSaturday is the busiest day in most discount houses andthat unauthorized absence might seriously inconveniencemanagement but I do not find her absence unauthorized.In the face of this finding I think it reasonable to inferthat her discharge was motivated by her union activityand therefore violated Section 8(a)(3) of the Act.In making the above conclusions I have given weight tothe suspensions of both Martin and McClellan in lateOctober for insubordination. Both had refused to movetheir cars from their parked area, directly in front of thestore's entranceThe testimony that there were rumorsthat their cars might be damaged are untraceable althoughthe evidence is sufficient to establish they had reasonablecause to believe such damage might occur In any eventtheydiddisregardLehman'sinstructionsHadRespondent desired to terminate them for their unionactivity this provided a ready excuse, although it wouldnot have been free from taint of doubt Nevertheless,balancing all the factors and evidence, I adhere to theabove conclusion.E. Violationsof Section8(a)(5)The complaint in Case 3-CA-5191 alleges thatRespondent on October 14 andagainonOctober 18refused to bargain upon request with the Union whichrepresented a majority of its employees in a unit describedas follows.All employees working at the Employer's store locatedat 985 Ashland Road, Mansfield, Ohio, including officeclericalemployees,butexcludingprofessionalemployees, guards and supervisors as defined in theAct.The answer of Respondent admitted that the unit wasappropriate and I so find. It also admitted that a demandfor bargaining had been made on October 14 and 18 andhad been refused on the ground that Respondent had agood-faith doubt that the Union represented a majority ofits employees in the designated unit."Despite the pleadings, the record indicates that theUnion made its demand by telegram dated October 15 (G.C. Exh 56) reading:DEAR MR CONLEY.THIS IS TO ADVISE YOU THAT THE RETAILCLERKS UNION LOCAL 31 SINCE THE DATE"Two other employees, Hopkins and Nagy, testified that they had beenabsent without notice and without being disciplinedThe TrialExaminerrejected an offer of similar prooffrom Larry Castle At thetime Castlewas examined the Trial Examiner did not know that tardiness was allegedas a reason for McClellan's discharge"Respondent's answer referred to the fact that on August29, 43 ofRespondent's 46 employees notified the Respondent that they did not wantto be represented by the Union This presumably refers toG C. Exh 2,suppra,signedby44 ofRespondent'semployees.Concededlythe vastmajority of Respondent's employees signed the petition revoking theauthority of the Union at that time. J.A. CONLEY COMPANYOF AUGUST 29TH HAS HAD A MAJORITY OFYOUR EMPLOYEES SIGN AUTHORIZATIONCARDS, AND FURTHER, SINCE OCTOBER 2ND,1968,A SUBSTANTIAL MAJORITY OF YOUREMPLOYEES WORKING AT THE MANSFIELD,OHIO STORE HAS AUTHORIZED THE UNIONAS THEIR REPRESENTATIVE BY SIGNINGREPRESENTATION CARDS. THEREFORE THEUNIONDEMANDSIMMEDIATERECOGNITION. THE UNION IS WILLING TODEMONSTRATE THIS MAJORITY BY CROSSCHECK OF UNION REPRESENTATION CARDSAGAINST THE W4 FORMS SIGNED BYEMPLOYEES BY A DISINTERESTED THIRDPARTY.ATTHISTIME,WEWOULDRECOMMEND THAT THIS BE DONE BY ONEOF THE JUDGES OF THE COMMON PLEASCOURT OF RICHLAND COUNTY. WE REQUESTAN IMMEDIATE REPLY TO THIS TELEGRAM.ORIGINAL J A CONLEY COPY PHILLIP FUSCO,AND JOHY LAYMAN JAMES L BARNEYPRESIDENT RETAIL CLERKS UNION LOCAL 31379 LEXINGTON AVE MANSFIELD OHIOOn the same datetheUnion'sattorney senta letterdirectedtoJamesA.Conley,presidentofConleyCompany (G. C. Exh. 57) referringto a demand forrecognitionmade by the Union on August 29 andstatingthat thatdemand had been refused.Itreiterated thatdemand for recognitionand offeredto submitthe Union'scards for examination."Respondent's refusal was madeby letter dated October18 (G. C. Exh. 58) which read:October 18, 1968Mr. JamesL Barney,PresidentRetail Clerks Union Local 31379 Lexington AvenueMansfield, OhioDear Mr.Barney:We wish to advise you that the company has goodreason to believe your union does not represent amajorityof our employeesAs previouslyindicatedto you and toour employees,the company believesthat the only waythe employeesmay expresstheirfreeand independent choice isthrough a secret electionconducted by the NLRB. Thecompany has already taken action in thisrespect byfiling a petition on September6, 1968, with the NLRBrequesting that an election be held.Only through a secret,governmental-supervised electionwill the employees be able to exercisetheir freedom ofchoice in the true democratic way.Very truly yours,J.A. CONLEYCOMPANYJ.A. ConleyJamesA. Conley,PresidentJAC: cmcc:"The record does not indicate the Union's demand for recognition onAugust 29 nor Respondent's refusal131Mr. Philip Fusco - NLRBMr. John LehmanJA. Conley Co - MansfieldPrior to the request for bargaining on October,Respondent had, after the organizational efforts inAugust, filed a petition for an election in Case 8-RM-537.The date of filing was September 6.1 1 On September 10,Respondent wrote its employees a letter advising them ofthe filing of the petition.' 6 On the same day he wrote itsemployees another letter advising its employees thatmanagement could not discuss the election or unions withthe employees."The issues squarely presented are whether the Uniondid, in the period October 14 through 18, represent amajority of Respondent's employees in the unit foundappropriate and whether Respondent had a good-faithdoubt of that majority.The parties stipulated that on the dates October 14 and15, 51 employees were employed within the agreed uponunit. (G. C. Exh. 55 )The General Counsel submitted authorization cardsdated on various dates in October up to and includingOctober 16 from 32 employees (the General Counselclaims from 33 but the discrepancy is immaterial) whowere employed during that payroll period 11 The Union,onOctober 15, represented a clear majority of theemployees in the appropriate unit.F. Conclusions as to Violations of Section 8(a)(5)The letter from Respondent to the Union datedOctober 18 gave the reason for its refusal to bargain. (G.C. Exh. 58.)In evaluating the good-faith doubt of the Respondent, Iruleout any consideration of the employees' petitionrevoking the authority of the Union in August. Withoutholding that an employer may not have a good-faith doubtof a union's majority merely because he has committedother and unrelated unfair labor practices,19 I would notpermit the defense where the evidence of good-faith doubtwas obtained through his unfair labor practices andresulted directly from them.We come, then, to October It is to be noted that theletterof October 18 gives no reasons for Respondent'sdoubt nor states the evidence upon which it rests. Itmakes no response to the Union's request in its telegramfor an independent card check supervised by judge of theCourt of Common Pleas of Richmond County Withoutmore I would find, in view of its prior frustration of theunion's campaign by unfair labor practices, the refusalunlawful. But there is more.Lehman testified that on or about October 22 heremoved from his card a placard or sticker printed inblack on bright yellow paper (Resp. Exh. 5) reading:"Resp Exh 2"Resp. Exh 3"Resp Exh 4."One card,that of Sue Niswander,was dated on October 16 but theinclusion or exclusion of her card is immaterial."SeeLaneDrug Co v NL R B,391F 2d 812 (C A,6),PeoplerService Drug StoresvNLRB ,375 F 2d 551 (C A. 6) 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDDON'T SHOPCONLEY'SConley Employees Don't Want A Union StoreThey Do Not Want To Be Bothered In The Store OrOn The Parking Lot By Union People.Let'sKeep Conley's People Happy By NOT HavingUnion People Shop Conley's Store.Retail Clerks Union Local No 31 AFL-CIOLehman testified that he had seen similar placards onother cars in the Mansfield area as early as the latter partof September. Respondent also introduced a copy of aletter dated October 7 from the president of Local 710,IUE (Resp. Exh. 6) to the Conley Store, reading:October 7, 1968IUE, Local 710157 N. Mulberry St.Mansfield, OhioJ.A. Conley Store985 Ashland RoadMansfield, OhioDear Sir,Ihave in my possession a copy of a letter from youremployees to the Retail Clerks Union.The letter states that your employees are happy in everyway, and also that they don't want to be bothered byany union people anytime.Your store has seen fit to locate in a area that striveson unionism. As long as you and your employees havethis attitude towards unions your store will not strive asitshould.Until your employees are represented by theRetailClerks Union your store will not be a suitableplace to shop.At my request I was instructed to write this letter bythe membership of my Local Union"Until the existing situation changes I will continue tourge all union minded people (and anyone else who willlisten or read) not to shop at Conley's."President of Local 710,IUELarry G. ReedyA similar letter from Local 17, United Rubber, Cork,Linoleum and Plastics Workers of America (Resp. Exh 7)dated October 21, read:October 21, 1968Mr. John Layman, ManagerConley's Department Store985 Ashland RoadMansfield, OhioDear Sir:Local 17 United Rubber Workers, representing 1450members,votedunanimouslyatourOctoberMembershipMeeting to support the Retail ClerksUnion's Boycott by not shopping at Conley's.We hope that you and your employees can recognizethe benefits of working together in a union store andreach an agreement in the near future so that we caninform our members the boycott has been lifted andencourage them to shop in your Union StoreHoping for your cooperation, I am -Very truly yoursHarold 0 BoyceHarold O. Boyce,PresidentLOCAL NUMBER 17URCLPWA.HOB:McDopeiu 339cc James BarneyIn reaching conclusions as to Respondent's state of mindon October 18 as to its reasons for refusal to bargain theletterdatedOctober 21 and Lehman's own experiencewith the placard on or about October 22 must bedisregarded since they occurred after the refusal. There is,on the other hand, Lehman's testimony that he observedthese signs during September. There is no evidence thatLehman's knowledge of these placards was communicatedto top management of the stores Conley signed the letterof October 18 and this letter, while expressing a doubt ofthe Union's majority, makes no mention of the placard Itis therefore difficult for me to believe that the placardplayed any part in Respondent's decision not to recognizetheUnion. Nor is there any evidence that the letter ofOctober 7 from Local 710, IUE, was communicated toConley. Conley's own testimony makes no mention of theletter from Local 710 as influencing his decision.2°IthereforefindthatRespondent,by refusing torecognize theUnion on October 18, violated Section8(a)(5) and (1) of the ActIV. THE REMEDYHaving found Respondent engaged in and is engagingin certain unfair labor practices I shall recommend that itcease and desist from same and take certain affirmativeaction necessary to effectuate the policies of the Act.Having found that Respondent discharged Judie Martinand Shirley McClellan because of their union activity andfor the purpose of discouraging membership in a labororganization, I shall recommend that Respondent offerthem full and immediate reinstatement to their former orsubstantiallyequivalentpositionswithout prejudice totheir seniority or other rights and privileges and makethem whole for any loss of pay they may have suffered byreasonof the discrimination practiced against them.Backpay shall be computed in accordance with theformula set forth inF W Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.Upon the basis of the foregoing findings andconclusions and upon the entire record in this case, Imake the following:"Both the Union's telegram and the letter from its attorney wereaddressedtoConley at Canton, Ohio, itsprincipal place of businessConleywas a direct and forthright witness yet he was not interrogated asto his reasonsfor refusingto recognizethe Union.His letterof October 18isRespondent's only response J.A. CONLEY COMPANY133CONCLUSIONS OF LAW1.By assisting and encouraging employees to revokethe authority granted by them to the Union to representthem;by interrogating an employee as to her unionactivity and at the same time asking her to get her unioncard back and by threatening employees that disciplinewould be stricter if the Union got in,Respondent violatedSection 8(a)(1) ofthe Act.2.By discharging Judie Martin and Shirley McClellanbecausetheyengagedinunionactivity,therebydiscriminatingagainstthemtodiscourageunionmembership,IfindRespondent violated Section 8(3) and(1) of the Act.3.By refusing to bargain in good faith with the Unionasthedesignatedbargainingrepresentativeof itsemployeesintheunitfoundappropriateherein,Respondent has violated Section8(a)(5) of the Act4.Theappropriate bargaining unit is:All employees working at the Employer's store locatedat 985 Ashland Road,Mansfield,Ohio, including officeclericalemployees,butexcludingprofessionalemployees,guards and supervisors as defined in theAct5.The aforesaid unfair labor practices are unfair laborpractices as defined in Section 2(6) and(7) of the Act.RECOMMENDED ORDERIt is hereby ordered that J. A Conley Company, itsofficers, agents, successors, and assigns, shall1.Cease and desist from:(a)Assisting or encouraging its employees to revoke theauthority granted by them to the Union to represent themfor the purposes of collective bargaining.(b) Interrogating any employee as to her union activityand at the same time asking her to get her union cardback.(c)Threatening its employees that stricter disciplinewould be imposed if the Union got in.(d)Discouragingmembership in the Retail ClerksUnionLocal31,AFL-CIO, or any other labororganization by discriminatively discharging or in anyothermanner discriminating against any employee inregard to hire, tenure, or any other term or condition ofemployment.(e) Refusing to recognize and bargain in good faith withtheabove-named labor organization as the exclusivecollective-bargaining agent of its employees in the unitfound appropriate herein.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer full and immediate reinstatement to JudieMartinandShirleyMcClellan to their former orsubstantiallyequivalentpositionswithout prejudice totheir seniority or other rights and privileges and makeeach of them whole for any loss of earnings or othermonetary loss they may have suffered by reason of thediscrimination practiced against them in the manner setforth in that part of this Decision entitled "The Remedy."(b)Upon request, bargain in good faith with the Unionas the exclusive collective-bargaining representative of itsemployees in the unit found appropriate herein withrespect to wages, hours, and other terms and conditions ofemployment and, if agreement is reached, embody theterms of such agreement in a written contract(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords relevant and necessary to a determination ofcompliance with paragraph a.(d) Post at its store in Mansfield, Ohio, copies of noticemarked "Appendix "21 Copies of said notice, on forms tobe provided for the Regional Director for Region 8, afterbeing duly signed by the Respondent's representative shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the date of this Decision, what steps have beentaken to comply herewith.22It is further recommended that the complaint as to allmatters not specifically found to be in violation of theAct, be dismissed"In the eventthatthisRecommendedOrder is adoptedby the Board,the words "a Decisionand Order"shall be substitutedfor thewords "theRecommendedOrder of a TrialExaminer"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecreeof the United States Court ofAppeals Enforcing an Order" shallbe substitutedfor the words "aDecisionand Order ""In the event that this RecommendedOrder is adoptedby the Board,the provision shall bemodified to read "Notify saidRegional Director, inwriting, within 10 daysfrom the date of this Order,what steps Respondenthas takento comply herewith "APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTassist or encourage our employees ingetting their cards back from Retail Clerks Union,Local 31, AFL-CIO,or in getting them to sign anypetitionrevoking the authority of said union torepresent them.WE WILLNOT ask an employee if he or she hassigned a card for said union and ask him or her to getthe card back.WE WILL NOT tellany employee that the store will berun with an iron handif theunion gets in or that anemployee will be fired if he or sheis late three times ifthe union gets in.WE WILL NOTfire any employees because he or shehas joined Retail Clerks Union,Local 31, AFL-CIO,or any other union,or because he or she has beenactive on behalf of the union.WE WILLoffer Judie Martin and Shirley McClellantheir old jobs back and pay them for any pay they mayhave lost because we fired themWE WILL,upon request,bargain collectively and ingood faith with Retail Clerks Union Local 31,AFL-CIO,as the exclusive bargaining representative ofour employees with respect to wages, hours, and otherterms and conditions of employment and, if agreementisreached sign a written contract covering such 134DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement.The employees in the appropriate unit are:Allemployeesworking at the Employer'sstorelocatedat985AshlandRoad,Mansfield,Ohio,includingofficeclericalemployees,but excludingprofessional employees,guards,and supervisors asdefined in the Act.All our employees are free to join or remain membersof any union or not to join or remain members of anyunion,except to the extent that such right may be affectedby a collective-bargaining agreement containing a lawfulunion security clause pursuant to Section 8(a)(3) of theAct.JA. CONLEY COMPANY(Employer)DatedBy(Representative)(Title)Thisnotice must remain postedfor 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by anyother materialIf employeeshave any question concerning this noticeor compliance with its provisions,theymay communicatedirectlywith the Board's RegionalOffice, 1695 FederalOfficeBuilding,1240 East 9 Street, Cleveland, Ohio44199, Telephone 216-522-3738.